MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                     FILED
this Memorandum Decision shall not be
                                                                                       Aug 24 2020, 8:12 am
regarded as precedent or cited before any
court except for the purpose of establishing                                               CLERK
                                                                                       Indiana Supreme Court
the defense of res judicata, collateral                                                   Court of Appeals
                                                                                            and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Adam C. Potts                                            Curtis T. Hill, Jr.
McCoy Law Office                                         Attorney General of Indiana
Lafayette, Indiana                                       Steven Hosler
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Joanna Marie Allis-Rucker,                               August 24, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-518
        v.                                               Appeal from the Tippecanoe
                                                         Superior Court
State of Indiana,                                        The Honorable Randy J. Williams,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79D01-1905-F4-26



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-518 | August 24, 2020         Page 1 of 6
[1]   Joanna Marie Allis-Rucker appeals her sentence for dealing in

      methamphetamine as a level 4 felony and asserts her sentence is inappropriate.

      We affirm.


                                      Facts and Procedural History

[2]   On May 3, 2019, Allis-Rucker possessed, with the intent to deliver,

      methamphetamine having a weight of at least one gram but less than five

      grams. Law enforcement discovered a lockbox in her possession containing

      approximately 3.7 grams of methamphetamine. The State charged Allis-Rucker

      with dealing in methamphetamine between one and five grams as a level 4

      felony, unlawful possession of a syringe as a level 6 felony, and possession of a

      narcotic drug as a level 6 felony. Allis-Rucker and the State entered into a plea

      agreement pursuant to which she agreed to plead guilty to dealing in

      methamphetamine as a level 4 felony and the State agreed to dismiss the

      remaining counts.


[3]   The court held a guilty plea hearing at which Allis-Rucker pled guilty pursuant

      to the plea agreement. The court found the mitigating factors were that Allis-

      Rucker pled guilty and accepted responsibility for her actions, had mental

      health issues, and had the support of her family. It indicated her sentence was

      reduced by 180 days for recently obtaining her high school equivalency

      diploma. It found the aggravating factors were her criminal history, that she

      had eight petitions to revoke probation and was on probation at the time she

      committed the offense, her substance abuse history, and her previous

      unsuccessful attempts at rehabilitation. It also stated that she had a child
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-518 | August 24, 2020   Page 2 of 6
      support arrearage. The court sentenced Allis-Rucker to eight and one-half years

      with two years suspended to supervised probation with one and one-half years

      of her executed sentence to be served in community corrections.


                                                  Discussion

[4]   Allis-Rucker claims her sentence is inappropriate in light of the nature of the

      offense and her character. She points to her guilty plea and her mental health

      issues and argues the length of her sentence is an outlier. Ind. Appellate Rule

      7(B) provides that we “may revise a sentence authorized by statute if, after due

      consideration of the trial court’s decision, [we find] that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.” Under this rule, the burden is on the defendant to persuade the

      appellate court that his or her sentence is inappropriate. Childress v. State, 848

      N.E.2d 1073, 1080 (Ind. 2006).


[5]   Ind. Code § 35-50-2-5.5 provides that a person who commits a level 4 felony

      shall be imprisoned for a fixed term of between two years and twelve years with

      the advisory sentence being six years.


[6]   Our review of the nature of the offense reveals that Allis-Rucker possessed, with

      intent to deliver, methamphetamine having a weight of at least one gram but

      less than five grams. The lockbox discovered in her possession contained

      approximately 3.7 grams of methamphetamine.


[7]   Our review of the character of the offender reveals that Allis-Rucker pled guilty

      pursuant to a plea agreement and the agreement provided the other charges

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-518 | August 24, 2020   Page 3 of 6
      against her would be dismissed. The presentence investigation report (“PSI”)

      reveals, with respect to her mental health, that Allis-Rucker reported she was

      diagnosed with bipolar disorder, anxiety, post-traumatic stress disorder,

      attention deficit hyperactivity disorder, and depression through Wabash Valley

      Hospital in 2011, and she has been prescribed Prozac and participated in

      counseling at Wabash Valley. The PSI further reveals that Allis-Rucker

      reported she began using drugs at the age of fourteen and last used drugs on

      May 3, 2019. She admitted she used methamphetamine daily between the ages

      of twenty-seven and thirty-three and used heroin every other day between the

      ages of twenty-eight and thirty-three. Her record of substance abuse treatment

      included court orders to complete alcohol/drug education programs though

      court services in Tippecanoe County and White County in 2006, alcohol/drug

      counseling through Wabash Valley Hospital in 2007, inpatient treatment for

      three months at Recovery Matters in East Chicago in 2014, a resident program

      at The Home with Hope in 2017, Sycamore Springs drug/alcohol counseling in

      2017, and an alcohol/drug program through court services in June 2019. She

      stated she committed the instant offense to support her drug habit.


[8]   The PSI further reveals that Allis-Rucker, who was born in 1985, was

      adjudicated delinquent as a juvenile for illegal possession of an alcoholic

      beverage and theft. As an adult, she was convicted of conversion as a class A

      misdemeanor and operating a vehicle with a BAC of .08 or more as a class C

      misdemeanor in 2006; public intoxication, failure to stop after accident, and

      disorderly conduct as class B misdemeanors in 2007; conversion as a class A


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-518 | August 24, 2020   Page 4 of 6
      misdemeanor in 2011; operating a vehicle as an habitual traffic violator as a

      class D felony and possession of marijuana or synthetic equivalent as a

      misdemeanor in 2012; unlawful sale of a precursor as a class C felony in 2014;

      two counts of unlawful possession of a syringe as level 6 felonies, operating a

      vehicle while intoxicated as a class C misdemeanor, and possession of

      methamphetamine as a level 6 felony in 2017; and leaving the scene of an

      accident with bodily injury and theft as class A misdemeanors in 2019. The PSI

      states Allis-Rucker has had eight petitions to revoke probation filed against her

      which had been found true and she was on probation when she committed the

      instant offense. The PSI also provides that Allis-Rucker’s overall risk

      assessment score using the Indiana Risk Assessment System places her in the

      high risk to reoffend category.


[9]   After due consideration and in light of her criminal history, we conclude that

      Allis-Rucker has not sustained her burden of establishing that her sentence is

      inappropriate in light of the nature of the offense and her character. 1




      1
        To the extent Allis-Rucker argues the court abused its discretion in failing to give her guilty plea and mental
      health issues the consideration they deserved, we need not address this issue because we find that her
      sentence is not inappropriate. See Chappell v. State, 966 N.E.2d 124, 134 n.10 (Ind. Ct. App. 2012) (noting
      that any error in failing to consider the defendant’s guilty plea as a mitigating factor is harmless if the
      sentence is not inappropriate) (citing Windhorst v. State, 868 N.E.2d 504, 507 (Ind. 2007) (holding that, in the
      absence of a proper sentencing order, Indiana appellate courts may either remand for resentencing or exercise
      their authority to review the sentence pursuant to Ind. Appellate Rule 7(B)), reh’g denied; Mendoza v. State, 869
      N.E.2d 546, 556 (Ind. Ct. App. 2007) (noting that, “even if the trial court is found to have abused its
      discretion in the process it used to sentence the defendant, the error is harmless if the sentence imposed was
      not inappropriate”), trans. denied), trans. denied. Even if we were to address Allis-Rucker’s abuse of discretion
      argument, we would not find it persuasive in light of the record.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-518 | August 24, 2020                       Page 5 of 6
[10]   For the foregoing reasons, we affirm Allis-Rucker’s sentence.


[11]   Affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-518 | August 24, 2020   Page 6 of 6